DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 1 where an electronic package 1 which comprises a carrier substrate 2, made of an opaque dielectric material, including an integrated network of electrical connections 3 and having a back face 4 and a front mounting face 5. The outline of the carrier substrate 2 is, for example, square or rectangular. The package 1 comprises an electronic chip 6 mounted above the front face 5 of the carrier substrate 2 by way of a layer of adhesive 7 interposed between the front face 5 of the carrier substrate 2 and a back face 8 of the electronic chip 5. The chip 6 is provided, in a front face 8, with an integrated optical element 9, such as a light radiation emitter and/or sensor.

    PNG
    media_image1.png
    623
    774
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 6 where an electronic package 28, which differs from Species A as follows. The electronic package 28 comprises a carrier substrate 29 including an integrated network of electrical connections 30 and provided, on a front face 31, with two electronic chips 32 and 33 which are remote from one another, the chips 32 and 33 being connected to the electrical connection network 30 by electrical wires 34 and 35 and being provided with integrated front optical elements 36 and 37. The electronic package 28 comprises an encapsulation cover 38 which comprises an overmolded substrate 39 extending in front of and at a distance from the chips 45 and 46 and provided, as one piece, with a protruding rear peripheral rib 40 and a rear inner rib 41, forming an internal partition. 

    PNG
    media_image2.png
    617
    1226
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 12 where an electronic package 62 which differs from the electronic15 package 28 solely in the following arrangements. In the same way as for the electronic package 28, the electronic package 62 

    PNG
    media_image3.png
    624
    1187
    media_image3.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/07/2022